         Case 3:20-cv-00391-KGB-BD Document 8 Filed 01/06/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              NORTHERN DIVISION

BRUNSON ROBERTS,                                                               PLAINTIFF
ADC #127841

                            CASE NO. 3:20-CV-391-KGB-BD

DEXTER PAYNE, et al.                                                       DEFENDANTS

                                          ORDER

         Plaintiff Brunson Roberts, who is currently held at the Grimes Unit of the

Arkansas Division of Correction, filed this civil rights lawsuit without the help of a

lawyer. (Doc. No. 2) Mr. Roberts filed a complaint, but there were deficiencies with his

initial complaint. (Doc. Nos. 2, 4) Mr. Roberts has now filed an amended complaint.

(Doc. No. 6) For screening purposes, Mr. Roberts has stated retaliation claims against

Defendants Ramsey, Harmon, Lt. Baker, Cpl. Wilson, and Cpl. Morlton, and corrective-

inaction claims against Defendants Payne, Straughn, Young, and Page. 1 (Doc. Nos. 2, 6)

Accordingly, service on those claims is appropriate. The Clerk of Court should add Lt.

Baker, Cp. Wilson and Cpl. Morlton as Defendants.

         The Clerk of Court is directed to prepare summonses for Defendants Ramsey,

Harmon, Baker, Wilson, Morlton, Payne, Straughn, Young, and Page. The Marshal is

directed to serve these Defendants with summonses and copies of the complaint, with any

attachments (Doc. Nos. 2), the amended complaint (Doc. No. 6), without requiring



1
    All other claims are discussed in a separate recommendation.
       Case 3:20-cv-00391-KGB-BD Document 8 Filed 01/06/21 Page 2 of 2




prepayment of fees and costs or security. Service for the Defendants should be attempted

through the Arkansas Division of Correction Compliance Division, P.O. Box 20550, Pine

Bluff, Arkansas 71612.

      IT IS SO ORDERED, this 6th day of January, 2021.


                                         ____________________________________
                                         UNITED STATES MAGISTRATE JUDGE




                                           2
